                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF WISCONSIN
                            MILWAUKEE DIVISION

SANDY ROBLES,
individually and on behalf of
all others similarly situated,
                  Plaintiff,
                                                           CASE NO. 18-cv-1809-DEJ
       v.

BRUNSWICK CORPORATION d/b/a
MERCURY MARINE,
            Defendants.


            PLAINTIFF’S MOTION TO WITHDRAW AS COUNSEL FOR
                        OPT-IN AARON GOLEMGESKI


       Plaintiff’s Counsel moves the Court for an order permitting Hawks Quindel, S.C.

(“Counsel”) to withdraw as Counsel for Plaintiff Aaron Golemgeski in the above-captioned

action. Pursuant to Fed. R. Civ. P. 7 and Civ. L. R. 7, Counsel sets forth the following

grounds for this motion:

       1.       Plaintiff Sandy Robles initiated this lawsuit by filing a Class and Collective

Action Complaint on November 15, 2018. (ECF No. 1.)

       2.       On March 22, 2019, Opt-In Plaintiff Aaron Golemgeski joined the above-

captioned action by consenting to make a claim against Defendants for unpaid minimum,

overtime and agreed upon wages. (ECF No. 16.)

       3.       On March 8, 2019, Defendant served requests for the production of document

and interrogatories on Plaintiff and each Opt-In, including Opt-In Aaron Golemgeski. On

March 13, 2019, the Counsel for the Parties met and conferred with regard to Plaintiff’s

objection to the breadth of the discovery prior to conditional certification. Counsel for the




            Case 2:18-cv-01809-DEJ Filed 06/20/19 Page 1 of 3 Document 32
Parties agreed that Defendant would narrow their requests to five interrogatories and five

requests for the production of documents from five Opt-Ins. On April 25, 2019, Defendant

served its revised discovery requests on Plaintiff, including requests to Opt-In Aaron

Golemgeski. On May 28, 2019, Plaintiff provided written responses for two Opt-Ins.

Plaintiff also filed with the Court opt-out forms for two of the individuals Defendant served

discovery on. (ECF Nos. 21-1, 21-2.)

       4.       Despite Counsel’s efforts to contact and obtain discovery responses from Opt-

In Aaron Golemgeski, Counsel and Opt-In Aaron Golemgeski have suffered a major

breakdown in communication which is so significant that it prevents Counsel from

providing adequate representation to Opt-In Plaintiff Aaron Golemgeski in this matter.

This breakdown in communication has placed Counsel in a position that has made it

impossible for Counsel to fulfill their professional responsibilities to Opt-In Plaintiff Aaron

Golemgeski, the Court, and Defendants. See SCR 20:1.16(b)(5).

       5.       Plaintiff’s Counsel certifies that no memorandum of law or other supporting

documents are being filed in support of this motion.

       WHEREFORE, Plaintiff respectfully requests the Court grant Plaintiff’s motion to

withdraw as counsel for Opt-In Plaintiff Aaron Golemgeski.

       Dated this 20th day of June, 2019.


                                                  Respectfully submitted,

                                                  s/ Larry A. Johnson
                                                  Larry A. Johnson
                                                  Bar Number 1056619
                                                  Summer Murshid
                                                  Bar Number 1075404
                                                  Timothy Maynard
                                                  Bar Number 1080953
                                                  Attorneys for Plaintiffs


                                      Page 2 of 3
            Case 2:18-cv-01809-DEJ Filed 06/20/19 Page 2 of 3 Document 32
                                Hawks Quindel, S.C.
                                222 East Erie, Suite 210
                                P.O. Box 442
                                Milwaukee, WI 53201-0442
                                Telephone: 414-271-8650
                                Fax: 414-271-8442
                                E-mail: ljohnson@hq-law.com
                                         smurshid@hq-law.com
                                         tmaynard@hq-law.com




                          Page 3 of 3
Case 2:18-cv-01809-DEJ Filed 06/20/19 Page 3 of 3 Document 32
